Oo oOo ao NN OO oO Ff WS NH

NO ND. ORKO)|[UKDO)UNS.UNS.UNSlUNDU!UNOUUlUO CO ee ese sea sei ee ee ee
own fF om BB Se Nw = OF 6b fF SH ODO oO F&F WS KB =

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:18-cr-00221-MMD-DJA

a Plaintiff, ORDER

JAMES WILLIAMS, JR., et. af,
Defendants.

 

I. SUMMARY

The jury returned a guilty verdict against Defendant James Williams, Jr. on one
transaction of False Statement During Purchase of a Firearm charged in count one. Before
the Court is Williams's Motion for Judgment of Acquittal Under Fed. R. Crim. P. 29(c) and
Alternative Motion for a New Trial Under Fed. R. Crim. P. 33 (“Motion’)'. (ECF No. 141.)
For the reasons discussed below, the Court denies the Motion.
Il. RELEVANT BACKGROUND

Williams was indicted on two counts: False Statement During Purchase of a
Firearm in violation of 18 U.S.C. § 924(a)(1\(A)* (count one) and Illegal Acquisition of a
Firearm in violation of 18 U.S.C. § 922(a)(6)} and 924(a)(2) (count two). (ECF No. 85.)
Count one enumerated 13 transactions between May 25, 2017 and May 26, 2018 where
Williams knowingly stated on ATF form 4473 (“the Form”) that his “place of residence was
a physical address in Las Vegas, Nevada, to wit: 6389 Brianna Peak Ct.” when in truth he

Hf
iff

 

‘The Court has reviewed the government's response (ECF No. 143) and Williams's
reply (ECF No. 144}.

2Williams’s co-defendant Taisia Soloai Fauolo is indicted on one count of iflegal!
receipt of a firearm by person under indictment (count three). (ECF No. 85.)

 

 

 
Oo mom N FW oo F OD NHN =

BO BO BR BO RO ND ORD RD ORO OO eases aes ees eae
co syn OO Oo F&F WS Ff} = 0 6b ao SN GD mlUwermLlUahULDN GCULKh lUD

 

 

did not reside there®. (/d. at 1-2.) The jury convicted Williams of only the last transaction—
the May 26, 2018 transaction (“May 2018 Transaction”)—in count one; and found him not
guilty as to the first 12 transactions in count one and as to count two.
li. LEGAL STANDARD

A. Acquittal Under Rule 29

The test for denial of a judgment of acquittal pursuant to Fed. R. Crim. P. 29 is the
same as the test for reviewing a claim that the evidence is insufficient to support a
conviction. See, e.g., United States v. Tucker, 641 F.3d 1110, 1418-19 (9th Cir. 2011);
United States v. Abner, 35 F.3d 251, 253 (6th Cir. 1994). A criminal defendant's challenge
to the constitutional sufficiency of evidence to support a criminal conviction is governed by
Jackson v. Virginia, 443 U.S. 307, 319 (1979). Jackson requires a court, upon such a
motion, to construe the evidence ‘in the light most favorable to the prosecution” to
determine whether “any rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt.” /d. (emphasis in original).

B. New Trial under Rule 33

Pursuant to Fed. R. Crim. P. 33(a), “[u]jpon the defendant's motion, the court may
vacate any judgment and grant a new trial if the interest of justice so requires.” Although
determining whether to grant a motion for a new trial is left to the district court’s discretion,
“it should be granted only in exceptional cases in which the evidence preponderates
heavily against the verdict.” United States v. Pimentel, 654 F.2d 538, 545 (9th Cir. 1981)
(citation and internal quotation marks omitted). Moreover, the defendant bears the burden
of persuasion. United States v. Endicott, 869 F.2d 452, 454 (9th Cir. 1989). Such an
extraordinary remedy is appropriate, for example, when a court makes an erroneous ruling
during the trial and that, but for that erroneous ruling, the outcome of the trial would have

ff

 

°The elements for count one are: (1) the defendant knowingly made a false
statement or representation; and (2) the statement pertained to information required by
law to be kept in the records of a person licensed as a firearms dealer, importer,
manufacturer, or collector. See 18 U.S.C. § 924(a)(1)(A).

2

 

 
oo Oo 6B Nn OO oOo FPF BS He

BM BD BO BRD NO ONOlUOUNDlUNDUlUND OO RS BBO
on “NA DF OF BP WwW HS | DOD GCG fC NSH DO OT FP WO HB =

 

 

been more favorable to the defendant. See United States v. Butler, 567 F.2d 885, 891 (9th
Cir. 1978).
IV. DISCUSSION

Williams renews his Rule 29 motion raised at the close of the government's case
and asserts additional arguments in support of his Motion. The Court will address each
argument in turn.

A. Claimed Insufficient Evidence to Support Conviction as to May 2018

Transaction

Williams contends that because the only difference between the May 2018
Transaction and the first 12 transactions was evidence of AFT Special Agent Gregory
Painton’s March 2018 phone conversation with Williams, the jury must have drawn an
unreasonable inference as to Williams’s knowledge. (ECF No. 141 at 9-12.) But as the
government correctly points out (ECF No. 143 at 5~-7)}, the Court does not examine
whether the jury’s verdict is consistent so long as there is sufficient evidence to support
the verdict. See United States v. Powell, 469 U.S. 57, 58 (1984) 4 (acknowledging that “a
criminal defendant convicted by a jury on one count could not attack that conviction
because it was inconsistent with the jury’s verdict of acquittal on another count’) (citing
Dunn v. United States, 284 U.S. 390 (1932)).

Here, the Court finds that sufficient evidence supports the verdict. First, the Court
agrees with the government that additional evidence, not just Painton’s testimony as to
the March 2018 phone conversation with Williams, distinguishes the May 2018
Transaction from the previous transactions. (ECF No. 143 at 7-9.) Specifically, the
government offered the following evidence in connection with the immediately preceding
transaction on January 18, 2018 (“January 2018 Transaction”): Williams purchased four

Mf

 

4in Powell, the government did not dispute the contention that the jury's verdict —
acquitting defendant of conspiracy to possess cocaine and possession of cocaine, but
finding her guilty of using the telephone to facilitate those offenses — was inconsistent.
284 U.S. at 479. However, the Court declined to create an exception to the established
rule in Dunn, even though the jury’s verdicts “cannot be rationally reconciled.” /d.

3

 

 
o.cUCcOlmlCUCMOUOC GSU RN

BM BS BS BS PO PO PO NH NH = = =2 a2 oa =e Se Se Se me
ono NN OD oo FPF WwW HY -|- Oo 8G fo SVS OO ON FF WO NS =|

 

 

firearms at Ventura Munitions; Williams walked out of Ventura Munitions with a Glock bag
and two hard case firearms cases; Williams walked over to a gas station next door where
he was picked up in a black Jeep; Jeep drove to a residence where an individual later
identified as Taisia Sololai Fauolo, a prohibited person, took the bad and hard cases from
the Jeep into the house; Fauolo then returned to the Jeep’s passenger side door and
appeared to hand something through the window; and agents located the four firearms in
a subsequent search of that residence. (ECF No. 139 at 101-14.) During the March 2018
telephone conversation with Painton, Williams “said he still lives in town, but wouldn't give
[Painton] any specifics” in response to Painton’s question about Williams's residence. (/d.
at 118-19.)

Viewing the evidence as to the January 2018 Transaction and Painton’s March
2018 call with Williams in the light most favorable to the government, the jury could
reasonably find that Williams knowingly provided a false statement relating to his place of
residence in connection with the May 2018 Transaction. The jury could have also found
that Williams may have mistakenly left that address on the form before the January 2018
Transaction, but that his continued use of that address after the March call, was no longer
a mistake.° Said differently, the jury could have reasonably inferred that because Painton
asked Williams about where he resides, Williams's continued identification of the Brianna
Peak Ct. address was not due to a mistake.

Williams argues that the jury could not have drawn any inference from the January
2018 Transaction because there was no evidence that Williams was aware that AFT had
seized the firearms in question. (ECF No. 144 at 5.) But the jury could have reasonably
inferred that Williams was aware of ATF’s investigation based on the March 2018 call with
Painton. As noted, based on the March 2018 call and the January 2018 Transaction, the
jury could have reasonably concluded that Williams did not purchase the firearms in

Mf

 

®Antoine Meeks testified that he moved into the Brianna Peak Ct. in the summer of
2017 and has two other roommates, but Williams has not lived there. (ECF No. 138 at
118-21.) Meeks also testified that Williams had mail and magazines sent to that residence.
(id. at 122.)

4

 

 
oo ON FO oO fF SD NB =|

NN? BO PO RD Ro OfO.lUNMlUlUNMDUlUCUN CU SUSU! Uc] ULUcCOFULUCOUlC ee Sei
ao sn OO oo FF OO HM |} 3D OF GB nN DO OF FP WO HB =|

 

 

question for himself and from that find circumstantial evidence of Williams’s knowledge
that his statement as to his residence in the May 2018 Transaction was false.

B. Claimed Duplicity of Count One

Williams argues that count one improperly joins 13 separate transactions and is
therefore impermissibly duplicitous. (ECF No. 141 at 12~13.) The government counters
that Williams waived this argument by not raising it before trial and any duplicity was cured
by the use of the Special Verdict Form and the Court's instruction to the jury. (ECF No.
143 at 9-10.) The Court fully agrees with the government.

Williams waived any argument that count one was defective by improperly joined
separate offenses because he did not raise this objection before trial. See United States
v. Gordon, 844 F.2d 1397, 1400 (9th Cir. 1988) (Fed. R. Crim. P. 12(b)(2) requires that
defenses and objections based on defects in the indictment be raised prior to trial.”).

Moreover, the Court did ensure that the jury verdict was unanimous. The Special
Verdict Form specifically instructed the jury that if the jury found Williams guilty of count
one, “you must identify below each statement that you unanimously agree was knowingly
false (check all that apply).” (ECF No 132 at 1.) The only statement that was checked was
the statement made in the May 2018 Transaction. (/d. at 2.)

“One vice of duplicity is that a jury may find a defendant guilty on a count without
having reached a unanimous verdict on the commission of a particular offense.” United
States v. UCO Oil Co., 546 F.2d 833, 835 (9th Cir. 1976). That risk was alleviated by the
Special Jury Form. Indeed, the verdict shows the jury followed the form and instruction—
they found Williams guilty only as to one transaction in count one.

Cc. Alleged Comment on Williams’s Decision Not to Testify

Williams contends the government engaged in misconduct during closing by
improperly commenting on Williams's decision not to testify. However, because Williams
appears to be making two different arguments in his Motion and reply, the Court is
compelled to recite both arguments for comparison. The following sums up the argument

in the Motion:

 

 
oO © wa NH ODO HO fF ODO NH =

BM PO BD BO Po POO NS. UuNMGDhmUlUmDN CUCU OF Uc OCU OU OU SOO Se Set
mo wv OF oo FF WSO HB FSF 32D Oo BA NH DO TO FP WO NH —

 

 

Here, the government impermissibly commented on Mr. Williams's
decision not to testify during its closing argument when it referenced Mr.
Williams's statements about his residence during his phone call with
Painton. The government's closing argument emphasized the fact that Mr.
Williams continued to purchase firearms after the March 2018 phone call
with Painton. The government drew attention to Painton’s testimony about
the March 2018 phone call. Yet, the only person who could have refuted
these statements about his residence was Mr. Williams, the person on the
other end of ihe phone.

(ECF No. 141 at 14.) The government disputes that this argument was made in closing,
pointing out Williams’ failure to provide any citation to the transcript. (ECF No. 143 at 10.)
In the reply, Williams’s argument appears to have changed as best that the Court can
discern, though Williams cited to the transcript:

In its closing argument, the government emphasized Painton was
unable to contact Mr. Williams because the listed phone numbers were not
working. The inference the government wanted the jury to make was that
Mr. Williams did not have working phone numbers because he did not want
to be found. Trial Tr. Day 3 7:7-8. The only person who could have explained
why the phone numbers were not working was Mr. Williams. By highlighting
Painton’s inability to contact Mr. Williams, the government impermissibly
commented on Mr. Williams’s decision not to testify. Afterall, the only person
able to refute the government's narrative about Mr. Williams's motivations
was Mr. Williams.

(ECF No. 144 at 6.) Under either scenario, Williams’s contention is that the government's
recitation of Painton’s testimony that he tried to contact Williams impermissibly
commented on Williams’s silence.

This argument is tenuous at best. The government did not point out that Williams
failed to dispute Painton’s testimony or that there was no evidence to refute Painton’s
testimony to even whisper as to Williams’s silence. The government's recounting of
Painton’s admitted testimony—about his attempt to contact Williams and his cail with
Williams—was not improper and does not amount to impermissible comment on
Williams’s decision not to testify.

D, Claimed Error in Rejecting Williams’s Proposed Special Jury Instruction

No. 1
Williams reiterates his argument in support of his proposed special instruction no.

1 to include the added language about the “current residence address,” contending that

6

 

 
oo ON OO OUDLUDPPlDLUlUlUMaNULDN CU

he nO BO hp ho Bo BO ie) ho — = — — — = — — — =
oo ~l oO oO & oo Bo = a © co ~ oa a b ® NO =

 

 

Form 4473’s definition of “current residence address” is uncleared. (ECF No. 141 at 15-
17.) The relevant part of that proposed special instruction as to count one reads:
Specifically, the indictment alleges Mr. Williams listed “6389 Brianna
Peak Count, Las Vegas, Nevada 89142” as his current state of residence
and address on ATF Form 4473 when he knew he did not reside at that
address.
For the purposes of ATF Form 4473, a person’s “current residence
address” is the State and street address where an individual resides. For
example, an individual resides in Nevada if he or she is present in Nevada
with the intention of making a home in Nevada.
It is possible for a person to have two or more residences. For
example, if an individual is purchasing a firearm while staying at his part-
time home in Nevada, he is a resident of Nevada for the purposes of ATF
Form 4473.
(ECF No. 119 at 37.) The Court rejected Williams's proposed instruction and adopted the
government's proposed special instruction no. 3 (id. at 35) which includes only the
elements of count one but not the recited examples that Williams included. The Court
found that the government's proposed instruction accurately reflects the elements of the
offense while Williams’s proposed instruction improperly advances his theory of the case,
particularly in the examples included in the proposed instructions. (ECF No. 137 at 149.)
indeed, the verdict reflects that the jurors understood the term “current residence address’
on Form 4473.

In sum, the Court disagrees that it erred in rejecting Williams's proposed special!
instruction no. 1 to warrant a new trial.
Vv. CONCLUSION

The Court notes that the parties made several arguments and cited to several cases
not discussed above. The Court has reviewed these arguments and cases and determines
that they do not warrant discussion as they do not affect the outcome of the issues before
the Court.
If
If
Hf

Hf

 

 
oo wOmlUmLNSN UDO eC UO

BO BD BO PO DRO PO Mh PO BR = = = =| eS el UU Sl
aon SN OD oO BF WH NB a CO Oo Oo NO oO F we NS HS

 

 

lt is therefore ordered that Williams’s Motion for Judgment of Acquittal Under Fed.
R. Crim. P. 29(c) and Alternative Motion for a New Trial Under Fed. R. Crim. P. 33 (ECF
No. 141) is denied.

DATED THIS 27" day of January 2020.

MIRANDA M. DU
CHIEF UNITED STATES DISTRICT JUDGE

 

 
